Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 11-17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al US Patent Pub. 2011/0180951A1 in view of Patel et al US Patent Pub. 2010/0233115A1.
	Regarding claims 1, 16, Teo et al discloses multiple layers (see paragraph 12,61,72) having each layer capable of having multiple fibers made out of different materials (see paragraph 111 and paragraph 24 disclosing the list of different materials including polycaprolactone and polyglycolic acid).  Each layer can be modified to obtain a structure consisting of aligned fibers (see paragraph 87, therefore each fiber in parallel to each other) and the plurality of layers is capable of making a 2D or 3D scaffold.  Teo et al does not use the word patch as the structure of the scaffold.  Therefore, the Examiner is using the Patel et al reference in order to show that the scaffold can be made as a patch, membrane or any other embodiment used to repair and/or replace a tissue defect.
	Patel et al discloses multiple layers made of electrospun fibers.  This layers made a scaffold capable of being shaped as a square, rectangle, etc (see paragraph 7) and can be used as a patch, membrane ,etc (see paragraph 102) for the purpose of covering a tissue (see paragraphs 102, 191).  This scaffold comprises of a plurality of layers, wherein the first layer is made of aligned fibers and a second layer made of non-aligned fibers (see paragraph 22).
	It would have been obvious to one ordinary skill in the art to modify the Teo et al scaffold with the Patel et al scaffold (the patch) for the purpose of repairing and/or replacing a defect in a tissue of a patient.
	Regarding claim 5, Patel et al discloses is some embodiments that the length of the scaffold varies depending the need of a particular application (see lines 1-3 of paragraph 168) in some embodiments (see the last line of paragraph 172) that the length can be made of less than 1cm.  Therefore, it would have been obvious to one ordinary skill in the art to modify the patch of the Patel et al reference to suit the particular need of the surgery by making or cutting the patch to a width between 1mm to 100mm.
	Regarding claim 6, see paragraph 186 of the Patel et al reference disclosing the claimed thickness range.
	Regarding claims 9 and 20, see paragraph 188 of the Patel et al reference.
	Regarding claims 11-13, see paragraphs 90 and 205 of the Patel et al reference. Regarding claim 13, it is well known (inherent) to use the claimed biological adhesives.
	Regarding claims 14 and 15, see paragraph 27 of the Teo et al reference disclosing the possibility of seeding.  However, it is not required.
	Regarding claim 23, the “component”, in lines 4-7, is disclosed in paragraph 26 of the Teo et al reference.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al US Patent Pub. 2011/0180951A1 in view of Patel et al US Patent Pub. 2010/0233115A1 as applied to claims 1,5,6 above, and further in view of McCullen et al US Patent Pub. 2013/0338791.
	Teo et al in view of Patel et al disclose the invention substantially as claimed.  However, the references are silent regarding the pores characteristics of the fibers, the Young’s modulus.
	McCullen et al teaches a scaffold having a plurality of electrospun layers disclosing pores having a diameter from 0.25microns to 50microns and a Young’s modulus from 0.5MPa to 1,000MPa for the purpose of creating a patch capable of withstanding forces and promote the growth of tissue.
	It would have been obvious to one ordinary skill in the art to modify the porous fibers of the Teo et al in view of Patel et al in order to create a patch capable of withstanding forces and promote the growth of tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5/27/22